Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the applicant’s amendments require “…a coupler operatively coupled to the scraper and an end portion of the pushing ram, the scraper being biased in a direction away from the coupler such that the scraper is movable relative to the coupler along a vertical axis” the new limitation overcomes the rejection presented in the non-final rejection because the coupler taught by the combination of Garner and Griffin discloses an immobile bolted connection between the scraper and the ram. Newly discovered reference Martens et. al (US 4,135,948) discloses a scraper [reference character 18 in Fig. 1] that pivots vertically about a coupler [reference character 14 in Fig. 1]. However, in Martens the scraper is pivoted upwards when the scraper is inserted into the oven and lowered when the scraper is retracted from the oven, whereas the claims additionally require that “…when the pushing ram is in operation, the scraper extends in a direction substantially parallel to a length axis of the coke oven such that a surface of the scraper faces the floor of the coke oven”; therefore the coupler of Martens cannot be combined with the scraper and pushing ram of Garner to meet the limitations of the claims and the application should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762